UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q/A (Mark one) x Quarterly Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 For the quarterly period ending March 31, 2007 o Transition Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-29613 TIDELANDS OIL & GAS CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 66-0549380 (State of incorporation) (IRS Employer ID Number) 1862 West Bitters Rd., San Antonio, TX 78248 (Address of principal executive offices) (210) 764-8642 (Issuer's telephone number) Securities registered under Section 12 (b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock - $0.001 par value Check whether the issuer has (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definitions of "accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o, Accelerated filer o, Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2of the Exchange Act. Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS As of May 18, 2007, there were 102,633,706 shares of Common Stock issued and outstanding. Transitional Small Business Disclosure Format: Yes oNo x Table of Contents EXPLANATORY NOTE As previously disclosed in our report on Form 8-K filed on November 19, 2007, the Board of Directors of Tidelands Oil & Gas Corporation, after discussions with our registered independent public accounting firm, determined that the accounting treatment of certain options issued to its directors (the “Options”) originally reported on its Quarterly Report of Form 10-Q for the three months ended March 31, 2007 was incorrect and required revision. We are filing this amendment to the prior report on Form 10-Q for the period ended March 31, 2007 to make this correction. This Amendment corrects the accounting treatment of the Options to comply with the provisions of Financial Accounting Standards Board Statement No. 123 Share Based Payment (FAS 123(R)). FAS 123(R) was adopted by the Company on January 1, 2006; however, with respect to the Options, the Company inadvertently failed to record the appropriate expense for such Options in accordance with FAS 123(R). The Company uses the Black-Scholes option pricing model to compute the fair value of stock options, which requires the Company to make the following assumptions: § The risk-free interest rate is based on the short-term Treasury bond at date of grant. § The dividend yield on the Company’s common stock is assumed to be zero since the Company does not pay dividends and has no current plans to do so. § The market price volatility of the Company’s common stock is based on daily historical prices for the twelve months previous to the grant date. § The term of the grants is the current year since all grants are vested at the time of the grants; therefore, the entire fair value of stock-based compensation was recorded in 2007. We have also revised the related narrative as it relates to these changes in the condensed consolidated financial statements, including additional disclosure in the Notes thereto under the heading “Summary of Restated Interim Report” and have revised the disclosure in Part I, Item 2 “Management’s Discussion and Analysis” and Part I, Item 4 “Controls and Procedures” .In addition, currently-dated certifications from our Chief Executive Officer and Chief Financial Officer have been included as exhibits to this Amendment. Other than as set forth above, there are no other significant changes to the original 10-Q and this 10-Q/A does not reflect events occurring after the filing of the original 10-Q, or modify or update disclosures therein in any other way. 1 Table of Contents TIDELANDS OIL & GAS CORPORATION FORM 10-Q INDEX PART I Financial Information Item 1 Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets as of March 31, 2007 (Restated) and December 31, 2006 4 Condensed Consolidated Statements of Operations For the Three Months Ended March 31, 2007(Restated) and 2006 5-6 Condensed Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2007 (Restated) and 2006 7-17 Notes to (Unaudited) Condensed Consolidated Financial Statements Item 2 Management's Discussion and Analysis or Plan of Operation 18 Item 3 Quantitative and Qualitative Disclosures About Market Risk 20 Item 4 Controls and Procedures 21 PART II Other Information Item 1 Legal Proceedings 21 Item 1A Risk Factors 22 Item 2 Unregistered Sale Of Equity Securities And Use Of Proceeds 22 Item 3 Defaults Upon Senior Securities 23 Item 4 Submission Of Matters To Vote Of Security Holders 23 Item 5 Other Information 23 Item 6 Exhibits 23 Signature 2 Table of Contents TIDELANDS OIL & GAS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS March 31, 2007 December 31, 2006 (Restated–Note 5) (Unaudited) Current Assets: Cash $ 302,202 $ 367,437 Accounts and Other Receivable 284,951 388,754 Inventory 119,478 84,030 Prepaid Expenses 95,634 148,551 Total Current Assets 802,265 988,772 Property Plant and Equipment, Net 13,147,781 12,364,359 Other Assets: Deposits 56,858 56,708 Cash Restricted 53,250 52,642 Deferred Charges 256,392 565,221 Goodwill 1,158,937 1,158,937 Total Other Assets 1,525,437 1,833,508 Total Assets $ 15,475,483 $ 15,186,639 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current Maturities - Note Payable $ 2,599,291 $ 225,000 Accounts Payable and Accrued Expenses 1,988,261 1,624,752 Customer Deposits 8,100 0 Reserve for Litigation 2,250,000 2,250,000 Total Current Liabilities 6,845,652 4,099,752 Due to Related Party 100,000 0 Long-Term Debt 4,586,315 8,934,294 Total Liabilities 11,531,967 13,034,046 Stockholders' Equity: Common Stock, $.001 Par Value per Share, 250,000,000 Shares Authorized, 98,688,909 and 86,457,922 Shares Issued and Outstanding at March 31, 2007 and December 31, 2006 Respectively 98,690 86,459 Additional Paid-in Capital 53,490,250 46,703,202 Subscriptions Receivable (110,000 ) (220,000 ) Minority Interest - - Accumulated (Deficit) (49,535,424 ) (44,417,068 ) Total Stockholders' Equity 3,943,516 2,152,593 Total Liabilities and Stockholders' Equity $ 15,475,483 $ 15,186,639 See Accompanying Notes to Unaudited Consolidated Financial Statements 3 Table of Contents TIDELANDS OIL & GAS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Three Months Ended March 31, 2007 March 31, 2006 (Restated) Revenues: Gas Sales and Pipeline Fees $ 1,001,882 $ 672,506 Construction Services 102,089 129,388 Total Revenues 1,103,971 801,894 Expenses: Cost of Sales 567,721 376,866 Operating Expenses 83,371 84,531 Depreciation 122,609 115,764 Interest 346,104 111,059 Stock-Based Compensation – Related Parties 3,767,000 445,000 Sales, General and Administrative 1,336,147 1,397,942 Total Expenses 6,222,952 2,531,162 (Loss) From Operations (5,118,981 ) (1,729,268 ) Interest and Dividend Income 625 33,620 Net (Loss) $ (5,118,356 ) $ (1,695,648 ) Net (Loss) Per Common Share: Basic and Diluted $ (0.06 ) $ (0.02 ) Weighted Average Number of Common Shares Outstanding 92,573,416 79,712,485 See Accompanying Notes toUnauditedCondensed Consolidated Financial Statements 4 Table of Contents TIDELANDS OIL & GAS CORPORATION STATEMENTS OF CONDENSED CONSOLIDATED CASH FLOWS (UNAUDITED) Three Months Ended Three Months Ended March 31, 2007 March 31, 2006 (Restated) Cash Flows Provided (Required) By Operating Activities: Net (Loss) $ (5,118,356 ) $ (1,695,648 ) Adjustments to Reconcile Net (Loss) to Net Cash Provided (Required) By Operating Activities: Depreciation 122,609 115,764 Change in Derivative Liability 0 0 Issuance of Common Stock: For Services Provided – Related Parties 3,767,000 445,000 For Services Provided – Other 599,033 424,500 Changes in: Accounts Receivable 103,803 128,825 Inventory (35,448 ) 25,599 Prepaid Expenses 52,917 31,132 Deferred Charges 308,829 (1,625,458 ) Deposits (150 ) (50,000 ) Restricted Cash (608 ) (561 ) Accounts Payable and Accrued Expenses 706,753 24,626 Customer Deposits 8,100 0 Net Cash Provided (Required) By Operating Activities 514,482 (2,176,221 ) Cash Flows(Required) By Investing Activities: Acquisitions of Property, Plant and Equipment (906,031 ) (637,301 ) Net Cash (Required) By Investing Activities (906,031 ) (637,301 ) See Accompanying Notes to UnauditedCondensed Consolidated Financial Statements 5 Table of Contents TIDELANDS OIL & GAS CORPORATION STATEMENTS OF CONDENSED CONSOLIDATED CASH FLOWS (CONTINUED) (UNAUDITED) Three Months Ended Three Months Ended March 31, 2007 March 31, 2006 (Restated) Cash Flows Provided by Financing Activities: Proceeds from Stock Subscriptions Receivable 0 110,000 Proceeds from Exercise of Stock Option 200,000 0 Proceeds from Long-Term Loans 26,314 6,644,502 Loan from Related Party 100,000 (3,606 ) Repayment of Loan by Related Party 0 0 Net Cash Provided by Financing Activities 326,314 6,750,896 Net Decrease (Increase) in Cash (65,235 ) 3,937,374 Cash at Beginning of Period 367,437 1,113,911 Cash at End of Period $ 302,202 $ 5,051,285 Supplemental Disclosures of Cash Flow Information: Cash Payments for Interest $ 75,043 $ 84,657 Cash Payments for Income Taxes $ 0 $ 0 Non-Cash Investing and Financing Activities: Issuance of Common Stock: Payments of Accrued Expenses & Accounts Payable $ 343,244 $ 445,000 Conversion of Debentures 2,000,000 0 Cancellation of Common Stock: In Payment of Stock Subscription (110,000 ) 0 Total Non-Cash Investing and Financing Activities $ 2,233,244 $ 445,000 See Accompanying Notes to Unaudited Condensed Consolidated Financial Statements 6 Table of Contents TIDELANDS OIL & GAS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007 NOTE 1–BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements for the three month periods ended March 31, 2007, and 2006, have been prepared in conformity with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Regulation S-X.The financial information as of December 31, 2006, is derived from the registrant’s Form 10-K for the year ended December 31, 2006.Certain information or footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission. The preparation of condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.In the opinion of management, the accompanying financial statements include all adjustments necessary (which are of a normal and recurring nature) for the fair presentation of the results of the interim periods presented.While the registrant believes that the disclosures presented are adequate to keep the information from being misleading, it is suggested that these accompanying financial statements be read in conjunction with the registrant’s audited consolidated financial statements and notes for the year ended December 31, 2006, included in the registrant’s Form 10-K for the year ended December 31, 2006. Operating results for the three-month period ended March 31, 2007, are not necessarily indicative of the results that may be expected for the remainder of the fiscal year ending December 31, 2007.The accompanying unaudited condensed consolidated financial statements include the accounts of the registrant, its wholly-owned subsidiaries, Rio Bravo Energy, LLC, Sonora Pipeline, LLC, Sonterra Energy Corporation, Arrecefe Management, LLC, Marea Associates, LP, Reef Ventures, LP, Reef International, LLC, Reef Marketing, LLC, Terranova Energia S. de R. L. de C. V., Esperanza Energy, LLC, and Tidelands Exploration & Production Corporation.All significant inter-company accounts and transactions have been eliminated in consolidation. 7 Table of Contents TIDELANDS OIL & GAS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007 NOTE 2– GOING CONCERN The Company has sustained recurring losses and negative cash flows from operations.Over 2006, the Company’s growth had been funded through issuance of convertible debentures.As of March 31, 2007, the Company had approximately $302,202 of unrestricted cash.However, the Company has experienced and continues to experience negative cash flows from operations, as well as an ongoing requirement for substantial additional capital investment.The Company needs to raise substantial additional capital to accomplish its business plan this year and over the next several years.The Company is seeking to obtain such additional funding through private equity sources, from financial partners for some of its projects and the possible sale of certain operating assets along with a continued reduction of operating expenses.There can be no assurance as to the availability or terms upon which such financing and capital might be available or that asset sales will be possible at suitable pricing. The Company’s ability to continue as a going concern will depend on management’s ability to successfully implement a business plan which will increase revenues, control costs, and obtain additional forms of debt and/or equity financing or financial partners.These financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. NOTE 3– DEBT FINANCING On January 20, 2006, the Company completed a private placement of $6,569,750 of convertible debt with six institutional investors.The net proceeds realized by the Company were $4,949,291 after deduction of legal costs, commissions and interest discount.The Company issued original issue discount debentures with a maturity date of January 20, 2008, and a conversion feature which permitted the holders to convert into common stock of the Company at a price of $0.87 per share.The investors also received three-year “Series A Common Stock Warrants” to purchase, in the aggregate, 2,491,975 shares of common stock of the Company at a conversion price of $0.935 per share.Additionally, the Company issued to the investors “Series B Common Stock Warrants” which provided for a thirteen-month exercise period, at a conversion price of $1.275 per share, and an aggregate purchase total of 7,551,432 shares of common stock of the Company. 8 Table of Contents TIDELANDS OIL & GAS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007 NOTE 3– DEBT FINANCING (CONTINUED) As of March 31, 2007, two of the six institutional investors had converted $3,586,709 of their debentures for 4,122,654 shares of the Company’s common stock at $0.87 per share.In addition, one investor had its $608,750 of debentures redeemed by the Company as a result of a default.After accounting for the above conversions and redemption, $2,374,291 of convertible debentures convertible into 2,729,070 shares of Tidelands’ common stock at $0.87 per share remain outstanding.On February 20, 2007, the “Series B Common Stock Warrants” exercisable at $1.275 per share for an aggregate purchase total of 7,551,432 shares of the Company’s common stock expired. NOTE 4– COMMON STOCK TRANSACTIONS On January 2, 2007, the Company issued 500,000 shares of its common stock valued at $135,000 to the former President in accordance with his Severance Agreement. On January 11, 2007, the Company issued 589,288 shares of its common stock valued at $162,500 to a law firm for 2007 legal services related to securities law matters. On January 22, 2007, the current President cancelled 500,000 of his shares of the Company’s restricted common stock valued at $110,000 which was offset against the stock subscription due from him to the Company. On February 2, 2007 and on four other occasions until March 5, 2007, the Company issued a total of 2,298,848 shares of its common stock to a holder of its Convertible Debentures for conversion of $2,000,000. On February 6, 2007, the Company issued 120,000 shares of its restricted common stock valued at $27,000 for 2006 investor public relations services. On February 13, 2007, the Company issued 500,000 shares of its common stock valued at $115,000 each to two Directors for a total of 1,000,000 common shares valued at $230,000. On February 15, 2007, the Company issued 681,818 shares of its common stock valued at $150,000 to a law firm for legal services related to the Northern Natural Gas Company/Betty Lou Sherrin Litigation matter (see NOTE 3 –
